Citation Nr: 0213408	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  95-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Agency in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for skin disability as due 
to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel






INTRODUCTION

The veteran served on active duty from May 1970 to March 
1972.  Service records show that the veteran was awarded a 
Vietnam Service Medal and that he served in Vietnam for seven 
months and seven days.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 1994, August 
1994, and January 2002 from the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania which denied service connection 
for a skin disorder claimed as secondary to Agent Orange 
exposure.  

The Board notes that the issues of entitlement to an 
increased rating for post traumatic stress disorder and 
entitlement to a total rating based upon individual 
unemployability were also timely appealed.  However, in a 
January 2002 rating decision, a 100 percent evaluation was 
assigned to the post traumatic stress disorder.  This is a 
total grant of benefits sought on appeal.  The 100 percent 
rating for the post traumatic stress disorder renders the 
claim for a total rating based on individual unemployability 
moot.  Thus, these issues are no longer before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  The veteran has not been found to have porphyria cutanea 
tarda, chloracne or other acneform disease consistent with 
chloracne.

3.  The veteran has no current skin disorder which is 
etiologically related to his exposure to herbicides during 
military service.  


CONCLUSION OF LAW

Skin disability due to herbicide exposure was not incurred in 
or aggravated by active duty, nor may the veteran's skin 
disability be presumed to have been incurred as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for a skin disorder as 
due to herbicide exposure, and that the requirements of the 
VCAA and the implementing regulations have been satisfied.

The veteran has been provided with a VA examination in August 
1995 to determine the nature and extent of the veteran's skin 
disorder, if any, and to obtain an opinion as to the etiology 
of any skin disorder found.  Pertinent VA treatment records 
have been requested and obtained, including VA treatment 
records dated from 1972 to 2000.  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
for the veteran to prevail on the claim.  The veteran was 
notified of the VCAA in a January 2002 supplemental statement 
of the case.  In a May 1994 letter, the RO asked the veteran 
to identify health care providers who treated him for his 
skin disorder, notified the veteran of what kind of evidence 
to submit, and offered to assist him in obtaining any 
relevant evidence.  In May 1995, the RO informed the veteran 
of the evidence they were obtaining.  In the January 2002 
supplemental statement of the case, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
gave notice of what evidence the appellant needed to submit.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  VA notified the 
appellant and the appellant's representative of the 
information and any medical or lay evidence, not previously 
submitted, that is necessary to substantiate.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In sum, the facts pertinent to this claim have been properly 
developed and no further action is required to comply with 
the VCAA or the implementing regulations.  Accordingly, the 
Board will address the merits of the veteran's claim.

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the substantive law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish...the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Porphyria cutanea tarda, chloracne and other acneform disease 
consistent with chloracne are the only skin diseases 
specified in 38 U.S.C.A. § 1116(a).  In addition, the 
Secretary has not determined, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and 
(B) the occurrence of any skin disease in humans other than 
porphyria cutanea tarda, chloracne and other acneform disease 
consistent with chloracne.  See 38 C.F.R. § 3.309(e). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  
Factual Background

Service medical records are negative for evidence of a skin 
disorder and there is no post-service medical evidence of the 
presence of any skin disorder until many years following the 
veteran's discharge from service.  An April 1992 VA 
examination report indicates that examination of the 
veteran's skin was normal.  A July 1995 VA treatment record 
notes that the veteran had a history of dermatitis.  However, 
an August 1995 VA Agent Orange examination report indicates 
that examination of the skin was normal.  A July 1997 
examination report reveals that the veteran's skin was normal 
and had normal color and texture.  A July 1998 VA treatment 
record reflects a diagnosis of contact dermatitis over both 
feet.  A December 1998 VA treatment record indicates that the 
veteran had a scrotal rash that was a probable herpetic rash.  
The treatment record reflects a diagnosis of herpes simplex 
virus infection.  

Analysis

The medical evidence shows that the veteran has not been 
found to have any of the skin disorders subject to 
presumptive service connection on the basis of herbicide 
exposure.  Although contact dermatitis and a probable 
herpetic rash were diagnosed many years following the 
veteran's discharge from service, there is no medical 
evidence suggesting that either is etiologically related to 
the veteran's exposure to herbicides during service.  
Moreover, as set forth above, these disorders are not subject 
to presumptive service connection on the basis of herbicide 
exposure because the Secretary has not determined, on the 
basis of sound medical and scientific evidence, that a 
positive association exists between herbicide exposure and 
the occurrence of either of these disorders in humans.  

The evidence of a nexus between the veteran's claimed skin 
disorders and his exposure to herbicides in service is 
limited to the veteran's own statements; however, as a lay 
person, he is not competent to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claim. 


ORDER

Service connection for skin disability due to herbicide 
exposure is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

